—In an action, inter alia, to recover damages for the payment of forged checks, the plaintiff appeals, as limited by its brief, from (1) a decision of the Supreme Court, Nassau County (Collins, J.), entered November 18, 1996, and (2), as limited by its brief, from so much of an order of the same court, also entered November 18, 1996, as granted the motion of the defendant Key Bank of New York for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
Summary judgment was properly granted to Key Bank of New York dismissing the complaint insofar as asserted against it. The plaintiff’s claims were barred by UCC 4-406 (4), which requires a bank customer to report to the bank his unauthorized signature “within one year from the time the statement and items are made available to the customer” (UCC 4-406 [4]; see, Mansi v Gaines, 216 AD2d 536), and the defendant’s deposit account agreement, which required the plaintiff to notify it of any discrepancy in the bank statement within 15 days after receipt of the statement (see, e.g., Qassemzadeh v IBM Poughkeepsie Empls. Fed. Credit Union, 167 AD2d 378). Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.